D. E. Holbrook, J.
(dissenting). This writer believes that the majority opinion may prevail; however, this writer further believes that remand is necessary for the purpose of proper review.
Defendant appeals from the order of the trial *595court which denied his petition for change of custody of his son, Wayne Douglas Fifield, who was awarded to plaintiff following the parties’ divorce.
Under the Child Custody Act, MCL 722.21 et seq.; MSA 25.312(1) et seq., in this situation, the trial court is required to determine the "best interests of the child” in awarding custody to the proper parent. In determining the best interests of the child the act lists ten factors, which are to be considered, evaluated and determined by the court. MCL 722.23; MSA 25.312(3). Burghdoff v Burghdoff, 66 Mich App 608; 239 NW2d 679 (1976).
GCR 1963, 517.1 requires the trial court to make specific findings of fact and state separately its conclusions of law thereon and direct the entry of the appropriate judgment when an action is tried upon the facts without a jury. See Zawisa v Zawisa, 61 Mich App 1; 232 NW2d 275 (1975).
While the trial court’s opinion states that it gave careful consideration to all the factors which determine the best interests of the child, except factor (h), the court did not evaluate and determine each of the factors individually.
This writer, therefore, would remand for explication of the trial court’s decision. Ray v Mason County Drain Comm’r, 393 Mich 294; 224 NW2d 883 (1975).